ON APPELLANT’S MOTION FOR REHEARING
DICE, Judge.
Appellant insists that we erred in holding, as legitimate argument, the reference by the prosecutor to the failure of appellant to call any of his employers to testify to his good reputation. Appellant contends that, since there was no evidence in the record that any of his employers knew his reputation, such comment injected new facts in the record.
*375As shown by the record and stated in our opinion, appellant filed an application for a suspension of sentence and offered reputation witnesses who described him as a man who was regularly employed.
The filing of the application for a suspension of sentence placed appellant’s reputation in issue and authorized state’s counsel to comment upon his failure to call witnesses to attest his good reputation. Taylor v. State, 157 Tex. Cr. R. 124, 247 S.W. 2d 127, and Burnett v. State, 162 Tex. Cr. R. 1, 280 S.W. 2d 260.
Under the record and evidence offered by the appellant, we remain convinced that the prosecutor was authorized to comment upon the failure of appellant to call any of his employers to testify as to his reputation.
Appellant re-urges his contention that the reference by state’s counsel to the appellant having pleaded not guilty constituted reversible error because such reference was ridiculing him for taking advantage of his legal right to enter such a plea. We do not so construe the argument as set out in the bill. The bill of exception reflects that the prosecutor was reviewing the facts of the case and arguing to the jury that, under the evidence, the appellant’s heart and mind were the same on the day of the trial as when the crime was committed. This was legitimate argument and the mere reference to the fact that appellant had pleaded not guilty could not be construed as unjustly ridiculing him for entering the plea.
Appellant’s motion for rehearing is overruled.
Opinion approved by the Court.